                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


BENJAMIN SANTINI,                                    )
                                                     )
Plaintiff,                                           )
                                                     )
v.                                                   )          Case No. 3:20-cv-00661
                                                     )          Judge Aleta A. Trauger
DAVID RAUSCH, in his official capacity               )
as Director of the Tennessee Bureau of               )
Investigation,                                       )
                                                     )
Defendant.                                           )

                                         MEMORANDUM

        Tennessee Bureau of Investigation (“TBI”) Director David Rausch (“Director”) has filed

a Motion to Dismiss (Doc. No. 28), to which Benjamin Santini has filed a Response (Doc. No.

37), and the Director has filed a Reply (Doc. No. 38.) For the reasons set out herein, the court

will grant the motion in part and deny it in part.

                                        I. BACKGROUND 1

        On March 14, 2014, Santini entered a guilty plea to incest, Tenn. Code § 39-15-302, and

statutory rape, Tenn. Code § 39-13-506, in Rutherford County Circuit Court. 2 (Doc. No. 24 ¶ 7.)

On the recommendation of the State of Tennessee, he was granted judicial diversion, “a form of


1
 Unless otherwise indicated, the facts herein are from Santini’s First Amended Complaint (Doc. No. 24)
and are accepted as true for the purposes of the Motion to Dismiss.
2
  According to Santini, “[t]hese charges were based on a relationship with a legal (but not biological)
sibling who was still a minor.” (Doc. No. 24 ¶ 8.) Tennessee’s incest statute criminalizes, among other
things, “sexual penetration” of or by the defendant’s “brother or sister of the whole or half-blood or by
adoption.” Tenn. Code Ann. § 39-15-302(a)(2) (emphasis added). Santini’s judicial diversion order
indicates that he was the victim’s “stepbrother.” (Doc. No. 1-1 at 1.) Under Tennessee law, a charge of
statutory rape can be based on “unlawful sexual penetration” of a person as young as 13 or as old as 17,
depending on the age of the defendant. Tenn. Code Ann. § 39-13-506. According to the transcript of
Santini’s plea proceeding, his victim was younger than 15 and Santini was more than 4 but fewer than 10
years older than the victim. (Doc. No. 25-2 at 2–3.)



     Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 1 of 27 PageID #: 305
legislative largess available to qualified [Tennessee] defendants who have entered a guilty or

nolo contendere plea or have been found guilty of an offense without the entry of a judgment of

guilt.” State v. Dycus, 456 S.W.3d 918, 925 (Tenn. 2015) (quoting State v. King, 432 S.W.3d

316, 323 (Tenn. 2014)). When a plaintiff is granted judicial diversion, the court “place[s] the

defendant on probation upon such reasonable conditions as it may require without entering a

judgment of guilty and with the consent of the qualified defendant.” Tenn. Code Ann. § 40-35-

313(a)(1)(A). In other words, judicial diversion permits a court to place a consenting defendant

on probation while nevertheless formally freezing his case in a sort of limbo between a plea (or

finding) of guilt—which has already occurred—and the actual entry of a judgment reflecting that

guilt—which has not. “If, during the period of probation, the person does not violate any of the

conditions of the probation, then upon expiration of the period, the court shall discharge the

person and dismiss the proceedings against the person.” Tenn. Code Ann. § 40-35-313(a)(2).

That dismissal is “without court adjudication of guilt” and, unless some more specific provision

indicates otherwise, “shall not be deemed a conviction for purposes of disqualifications or

disabilities imposed by law upon conviction of a crime or for any other purpose.” Id. If, however,

the defendant violates the terms of his probation while on judicial diversion, “the court may enter

an adjudication of guilt.” Id. Although incest is not currently an offense for which judicial

diversion is eligible, that was not the case in 2014. See 2018 Tenn. Laws Pub. Ch. 951 (H.B.

149) (adding incest to list of diversion-ineligible sexual offenses).

       The Tennessee Sexual Offender and Violent Sexual Offender Registration, Verification,

and Tracking Act (“Act”), Tenn. Code Ann. § 40-39-201 et seq., requires individuals

“convicted” of certain offenses to be included on the state’s sexual offender registry and to

comply with a number of (often quite severe) restrictions on their behavior, including restrictions



                                                  2

   Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 2 of 27 PageID #: 306
on where they can live, work, or even be present. A detailed list of the most salient requirements

of the Act can be found in this court’s opinion in Reid v. Lee, 476 F. Supp. 3d 684, 689–93

(M.D. Tenn. 2020) (Trauger, J.). The definition of “conviction” used by the Act expressly

“include[s] a plea taken in conjunction with [the diversion statute] or its equivalent in any other

jurisdiction.” Tenn. Code Ann. § 40-39-202(1). While Santini was in judicial diversion for four

years, therefore, he was treated as a convicted sexual offender for the purposes of the Act,

despite the fact that he had not been formally convicted of the charges. Since 2019, the Act has

provided that the TBI shall remove an offender from the registry if “[t]he offender previously

entered a term of judicial diversion . . . , prior to May 24, 2019, for the offense for which the

person [was] required to register . . . and subsequently successfully complete[d] the term of

judicial diversion.” Tenn. Code Ann. § 40-39-207(c)(2); see 2019 Tenn. Laws Pub. Ch. 502

(H.B. 624).

       Santini provided, with his Complaint, a transcript of his plea hearing, which included

discussion of Santini’s sexual offender registry status. In that hearing, the assistant district

attorney general representing the State of Tennessee described the relevant portions of the

underlying plea deal as follows:

       The Defendant should be granted deferral on these charges. . . . [H]e will have sex
       offender treatment and take responsibility for his actions. He will be on the sex
       offender registry and follow the requirements. And that would be for the period of
       his diversion if he complies with all conditions and completes it. And that
       diversion will be for a total of four years. If he loses the diversion, he understands
       that he will be on the sex offender registry for a lot longer than that.

(Doc. No. 25-2 at 9.) Consistently with those terms, Santini received suspended concurrent

sentences of two and four years, he was added to the State of Tennessee’s sexual offender

registry, which is maintained by TBI, and he began his period of judicial diversion. (Doc. No. 24

¶ 9.) The written Order granting diversion acknowledges that Santini would be placed on the

                                                 3

   Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 3 of 27 PageID #: 307
registry and required to “follow [its] requirements,” but it makes no explicit statement regarding

the duration of his placement on the registry or the circumstances, if any, in which he could be

removed from it. The reference to registration, however, appears as part of the “SPECIAL

CONDITIONS” of his probation, and his probation was, on the face of the Order, set to expire

after four years. (Doc. No. 25-1 at 1–4.)

         Santini apparently complied with the conditions of his probation, and, on March 12,

2018, he was discharged from judicial diversion. (Doc. No. 24 ¶ 10.) “Upon the dismissal of the

person [on judicial diversion] and discharge of the proceedings against the person . . . , the

person may apply to the court for an order to expunge from all official records . . . all recordation

relating to the person’s arrest, indictment or information, trial, finding of guilty and dismissal

and discharge.” Tenn. Code Ann. § 40-35-313(b). A little over a week after Santini was

discharged, he filed a “Motion to Dismiss and Expunge” related to the charges. (Doc. No. 24 ¶

10.) On April 23, 2019, the Circuit Court entered an Order granting expungement and stating that

“[i]t is ordered that all PUBLIC RECORDS relating to such offense above referenced be

expunged and immediately destroyed upon payment of all costs to [the] clerk.” (Doc. No. 25-5 at

1.)

         Santini, his probation completed and his record expunged, requested that TBI remove

him from the sexual offender registry, as the assistant district attorney general had seemingly

promised in the plea hearing. On July 31, 2019, TBI mailed Santini a letter denying his request.

(Doc. No. 24 ¶ 12; Doc. No. 25-6.) On March 2, 2020, counsel for Santini again requested that

he be removed from the sexual offender registry, explaining, this time, in detail why he believed

he was entitled to removal. (Doc. No. 24 ¶ 13.) On April 29, 2020, TBI sent a second letter

denying the request. (Doc. No. 25-8.) In the letter, TBI Associate Counsel Rachel Russell



                                                 4

      Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 4 of 27 PageID #: 308
acknowledged that Tenn. Code Ann. § 40-39-207(c)(2) stated that an individual who

successfully completed judicial diversion should be removed from the registry, but she claimed

that Santini’s case was instead governed by the provision now codified at Tenn. Code Ann. § 40-

39-207(g)(2), which provides that “[a]n offender required to register under this part shall

continue to comply with the registration, verification and tracking requirements for the life of

that offender, if that offender . . . [h]as been convicted of a violent sexual offense, as defined in

[Tenn. Code Ann.] § 40-39-202.” Tenn. Code Ann. § 40-39-207(g)(2). Incest has been defined

by the Act as a “violent criminal offense” since before Santini’s plea or his underlying alleged

actions. See, e.g., Tenn. Code Ann. § 40-39-202(30)(V) (2011).

       Russell also wrote, “You . . . briefly mention the expungement order. Just for

clarification, your client’s offenses are not eligible for expungement. I will refer you to Tenn.

Code Ann.§ 40-32-101(a)(l)(D).” That provision states that “the records of a person who

successfully completes a . . . judicial diversion program pursuant to § 40-35-313 . . . shall not be

expunged pursuant to this section, if the offense for which the person was diverted was a sexual

offense as defined by § 40-39-202, or a violent sexual offense as defined by § 40-39-202.” Tenn.

Code Ann.§ 40-32-101(a)(l)(D). Russell, however, did not cite any basis on which TBI would

have the authority to disregard an order of expungement entered by a Tennessee court merely

because TBI’s attorneys unilaterally concluded that the expungement was in error.

       On July 31, 2020, Santini filed a Complaint in this court setting forth claims pursuant to

42 U.S.C. 1983, based on the alleged denial of his federal constitutional rights. (Doc. No. 1.) On

December 23, 2020, he filed a First Amended Complaint. He pleads three counts: Count I is for

denial of due process related to TBI’s refusal to remove him from the registry; Count II is for

denial of due process based on the State of Tennessee’s alleged breaching of his plea agreement;



                                                 5

   Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 5 of 27 PageID #: 309
and Count III is for the unlawful imposition of an ex post facto criminal punishment. (Id. ¶ 28.)

The Director, who is the only defendant named, now seeks dismissal of all three counts. (Doc.

No. 28.)

                                    II. LEGAL STANDARD

       In deciding a motion to dismiss for failure to state a claim under Rule 12(b)(6), the court

will “construe the complaint in the light most favorable to the plaintiff, accept its allegations as

true, and draw all reasonable inferences in favor of the plaintiff.” Directv, Inc. v. Treesh, 487

F.3d 471, 476 (6th Cir. 2007); Inge v. Rock Fin. Corp., 281 F.3d 613, 619 (6th Cir. 2002). The

Federal Rules of Civil Procedure require only that a plaintiff provide “a short and plain statement

of the claim that will give the defendant fair notice of what the plaintiff’s claim is and the

grounds upon which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957). The court must

determine only whether “the claimant is entitled to offer evidence to support the claims,” not

whether the plaintiff can ultimately prove the facts alleged. Swierkiewicz v. Sorema N.A., 534

U.S. 506, 511 (2002) (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

       The complaint’s allegations, however, “must be enough to raise a right to relief above the

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). To establish the “facial

plausibility” required to “unlock the doors of discovery,” the plaintiff cannot rely on “legal

conclusions” or “[t]hreadbare recitals of the elements of a cause of action,” but, instead, the

plaintiff must plead “factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678–79

(2009). “[O]nly a complaint that states a plausible claim for relief survives a motion to dismiss.”

Id. at 679; Twombly, 550 U.S. at 556.




                                                 6

   Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 6 of 27 PageID #: 310
                                           II. ANALYSIS

A. Ex Post Facto Clause Claim

       Article I of the U.S. Constitution has two clauses known as the Ex Post Facto Clauses,

one of which applies to the federal government and one to the states. U.S. Const., art I, §§ 9, cl.

3, 10, cl. 1. The reference in this opinion to “the Ex Post Facto Clause” is to the state Clause,

U.S. Const., art I, § 10, cl. 1, because it is the one relevant to this case. “Ex post facto law” is “a

term of art” that, consistently with its “established meaning at the time of the framing,” has been

construed to refer to criminal, but not civil, laws that are retroactive in effect. Cal. Dep’t of Corr.

v. Morales, 514 U.S. 499, 504 (1995) (quoting Collins v. Youngblood, 497 U.S. 37, 43 (1990)).

But see Collins, 497 U.S. at 41 (acknowledging that a literal reading of the language would reach

all, not merely criminal, laws). In its most straightforward formulation, the Ex Post Facto Clause

dictates that “[l]egislatures may not retroactively alter the definition of crimes or increase the

punishment for criminal acts.” Collins, 497 U.S. at 43.

       In recent years, U.S. district courts have held in several cases that at least some ex post

facto applications of Tennessee’s sexual offender registration requirements violate the Ex Post

Facto Clause. See, e.g., Doe #1 v. Lee, No. 3:16-CV-02862, 2021 WL 428967, at *41 (M.D.

Tenn. Feb. 8, 2021) (Richardson, J.); Jackson v. Rausch, No. 3:19-CV-377, 2020 WL 7496528,

at *4 (E.D. Tenn. Dec. 21, 2020) (Jordan, J.) Reid, 476 F. Supp. 3d at 708 (Trauger, J.); Doe v.

Rausch, 461 F. Supp. 3d 747, 769 (E.D. Tenn. 2020) (Reeves, C.J.); Doe v. Rausch, 382 F. Supp.

3d 783, 799–800 (E.D. Tenn. 2019) (Phillips, J.). This court, as it has before, accepts those

cases’ Ex Post Facto Clause analysis as generally persuasive, both under current Sixth Circuit

precedent and under the Supreme Court’s established Ex Post Facto Clause jurisprudence.

Whether the Ex Post Facto Clause is implicated by any particular case, however, depends on the



                                                  7

   Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 7 of 27 PageID #: 311
circumstances of that case—most importantly, the date of the underlying offense and the state of

the law on that date.

       The Director argues that, regardless of Santini’s other complaints, the application of the

Act to him does not implicate the Ex Post Facto Clause, because Tennessee, in its handling of his

case, has only applied the law as it existed when Santini committed his alleged crimes. It is

undisputed that, after Santini’s offense but before the end of his probation, there was, in fact, an

intervening change in the law governing judicial diversion for incest—namely, that Tenn. Code

Ann. § 40-35-313(a)(1)(B)(ii) was amended to add incest to the list of offenses for which judicial

diversion is not available. The Director, however, argues that that change was not actually

responsible for TBI’s decision not to remove Santini from the registry. Rather, the Director

argues, Tenn. Code Ann. § 40-39-207(g)(2) already mandated that all individuals “convicted” of

violent sexual offenses, as that term is used in the Act, must register for life, regardless of the

fact that, since at least 2019, successfully completed judicial diversion would otherwise entitle

the offender to be removed from the registry pursuant to Tenn. Code Ann. § 40-39-207(c)(2). By

the Director’s reading, Tenn. Code Ann. § 40-39-207(c)(2) only applies to individuals who

committed sexual offenses not defined by the Act as violent.

       The Director’s interpretation of the law does appear to be an accurate explanation for

TBI’s decisions, as they were presented to Santini. It does not appear that TBI, at any point,

disputed the fact that Santini did, in fact, receive judicial diversion, regardless of whether that

diversion would now be statutorily permissible. This court, moreover, highly doubts that TBI

would even have the authority to disregard a plain and unambiguous action of a court, such as a

grant of judicial diversion, simply because TBI disagreed with the legal foundations of the

court’s decision. Certainly, traditional separation of powers principles would not look favorably



                                                 8

   Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 8 of 27 PageID #: 312
on the prospect of an executive agency simply disregarding a judicial determination that has

never been set aside on appeal or through a valid collateral challenge. In any event, that does not

appear to be what TBI did here, at least with regard to whether Santini received judicial

diversion. Rather, TBI appears to have simply read existing statutes to require Santini’s lifetime

registration, despite his having received judicial diversion.

       As Santini points out, TBI’s reading of the Act is not the only possible interpretation of

the relevant provisions. As written, the terms of the Act seem, at least at first glance, to be flatly

contradictory. Tenn. Code Ann. § 40-39-207(g)(2) mandates that “[a]n offender required to

register under this part shall continue to comply with the registration, verification and tracking

requirements for the life of that offender, if that offender . . . [h]as been convicted of a violent

sexual offense, as defined in [Tenn. Code Ann.] § 40-39-202.” Tenn. Code Ann. § 40-39-

207(g)(2). Tenn. Code Ann. § 40-39-202 defines judicial diversion to be a “conviction” under

the Act, even though it does not entail the entry of a judgment of guilt, meaning that an

individual who receives judicial diversion for a violent sexual offense is “convicted” for the

purposes of the Tenn. Code Ann. § 40-39-207(g)(2) lifetime registration requirement. Yet, Tenn.

Code Ann. § 40-39-207(c) requires TBI to “remove an offender’s name from the [sexual

offender registry],” if the individual “entered a term of judicial diversion, pursuant to § 40-35-

313, prior to May 24, 2019, for the offense for which the person is required to register under this

part and subsequently successfully completes the term of judicial diversion”—with no mention

of the possibility that that provision would not apply to the few diversion-eligible violent sexual

offenses, of which incest was, originally, one. Compare Tenn. Code Ann. § 40-35-

313(a)(1)(B)(ii) (listing diversion-ineligible sexual offenses) with Tenn. Code Ann. § 40-39-

202(31) (listing violent sexual offenses). In a case such as Santini’s, these commands are



                                                  9

   Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 9 of 27 PageID #: 313
irreconcilable—TBI cannot simultaneously comply with Tenn. Code Ann. § 40-39-207(g)(2)

without violating Tenn. Code Ann. § 40-39-207(c), and vice versa. One of those provisions,

therefore, must create an exception to the other. Either there is an exception to Tenn. Code Ann.

§ 40-39-207(g)(2)’s lifetime registration requirement for individuals who entered into judicial

diversion prior to May 25, 2019 and successfully completed its terms, or there is an exception to

Tenn. Code Ann. § 40-39-207(c)’s right to be removed from the registry after completing

diversion for individuals whose offenses are on the list of sexual offenses deemed by the State of

Tennessee to be “violent.”

        As vexing as that statutory problem may be, it does not present an Ex Post Facto Clause

issue, for one simple reason: the version of Tenn. Code Ann. § 40-39-207(c) entitling individuals

who completed judicial diversion to removal from the registry—that is, the very benefit of which

Santini was allegedly deprived—did not exist when Santini committed his offense. It was added

in 2019. 3 See 2019 Tenn. Laws Pub. Ch. 502 (H.B. 624). The purpose of the Ex Post Facto

Clause is to ensure “that legislative Acts give fair warning of their effect and permit individuals

to rely on their meaning until explicitly changed.” Weaver v. Graham, 450 U.S. 24, 28–29

(1981) (citing Dobbert v. Florida, 432 U.S. 282, 298 (1977); Kring v. Missouri, 107 U.S. 221,

229 (1883); Calder v. Bull, 3 U.S. 386, 387 (1798)). If Tenn. Code Ann. § 40-39-207(c)(2) did

not exist, in its relevant form, when Santini committed his alleged crimes, then there is no issue

of whether the state gave him adequate warning that the provision would not apply to him.




3
  The Director notes that the relevant version of Tenn. Code Ann. § 40-39-207(c)(2) was enacted after
incest had been added to the list of diversion-ineligible offenses, meaning that the General Assembly may
not have expected that individuals who committed incest would benefit from the right to post-diversion
removal from the registry. Even if that is true, though, it is ultimately beside the point, because Santini
did receive judicial diversion, for which he was eligible at the time it was granted, and the adjudication of
his judicial diversion plea has never been set aside.

                                                     10

    Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 10 of 27 PageID #: 314
       Santini continues to assert that Tennessee impermissibly applied Tenn. Code Ann. § 40-

35-313(a)(1)(B)(ii), which adds incest to the list of non-divertible offenses, to him. But that

statute was never applied to him at all, impermissibly or otherwise. Santini did receive judicial

diversion. The charges against him were dismissed without the entry of a judgment of guilt. The

Director, for his part, does not rely on Tenn. Code Ann. § 40-35-313(a)(1)(B)(ii) to justify

Santini’s lifetime registration obligation, nor could he. When it comes to Tenn. Code Ann. § 40-

35-313(a)(1)(B)(ii), the State of Tennessee honored any obligation it had under the Ex Post Facto

Clause by not reaching back and taking Santini’s judicial diversion plea away. Any Ex Post

Facto Clause claim on behalf of Santini must be based on the provisions that were actually

applied to him.

       The question of whether Santini has plausibly pleaded a § 1983 claim based on his rights

under the Ex Post Facto Clause is, of course, distinct from the question of whether the Director

has actually correctly applied Tennessee law. Santini has presented a colorable argument that the

Director did err in his interpretation of the Act when he concluded that the lifetime registration

requirement overrides the right to removal from the registry after successfully completing

judicial diversion. Whether the Director erred in that way or did not, however, is a question of

Tennessee statutory law that does not implicate the Ex Post Facto Clause. The court, therefore,

will dismiss Count III.

B. Claim Based on Alleged Breach of Plea Agreement

       As the basis for Count II, Santini alleges that his “plea agreement created quasi-

contractual rights, as well as procedural and substantive due process rights pursuant to the

Fourteenth Amendment to the United States Constitution,” which the Director violated by failing

to remove him from the registry. (Doc. No. 24 ¶ 28.b.) The Director responds that any such claim



                                               11

  Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 11 of 27 PageID #: 315
(1) is untimely, (2) is barred by Heck v. Humphrey, 512 U.S. 477 (1994), and (3) should, if not

otherwise barred, be dismissed on the merits.

       1. Timeliness

       The statute of limitations for a § 1983 action is the “state statute of limitations applicable

to personal injury actions under the law of the state in which the § 1983 claim arises.” Eidson v.

Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007). The limitations period for §

1983 actions arising in Tennessee is the one-year limitations provision found in Tenn. Code Ann.

§ 28-3-104(a). Porter v. Brown, 289 F. App’x 114, 116 (6th Cir. 2008). “[T]he accrual date of a

§ 1983 cause of action is a question of federal law that is not resolved by reference to state law.”

Wallace v. Kato, 549 U.S. 384, 388 (2007). Claims accrue and the statute of limitations period

begins to run when the plaintiff knows or has reason “to know of the injury which is the basis of

his action.” Roberson v. Tenn., 399 F.3d 792, 794 (6th Cir. 2005). This inquiry is objective, and

courts look “to what event should have alerted the typical layperson to protect his or her rights.”

Hughes v. Vanderbilt Univ., 215 F.3d 543, 548 (6th Cir. 2000). It is the court’s responsibility to

“determine whether the alleged precipitating event or events occurred more than a year before

[the plaintiff] filed the complaint.” Standridge v. Tenn. Dep’t of Children’s Servs., No. 3:08–

CV–133, 2009 WL 348782, at *7 (E.D. Tenn. Feb. 10, 2009).

       The Director argues that this court should construe Count II as, in effect, a challenge to

the terms and/or circumstances of Santini’s plea and conclude that Santini’s claim accrued in

2014, when the plea was entered. The Director argues that the terms with which Santini has been

required to comply are simply the statutory consequences of his plea, as of the time it was

entered, and that Santini’s ultimate grievance is not with any recent action, but with the way that




                                                12

   Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 12 of 27 PageID #: 316
the assistant district attorney general, acting on behalf of the state, represented the terms of the

plea and the state of the law to Santini at the time.

       Santini, however, is “the master of [his] complaint,” Holmes Grp., Inc. v. Vornado Air

Circulation Sys., Inc., 535 U.S. 826, 831 (2002) (quoting Caterpillar Inc. v. Williams, 482 U.S.

386, 398–99 (1987)), and he has chosen to allege that his rights were violated by the TBI’s

decision, not the plea proceedings. Santini argues that the State of Tennessee, acting through the

assistant district attorney general, entered into a binding plea with Santini, and that, a few years

later, another representative of the State of Tennessee, the Director, violated the terms of that

agreement. Whatever the merits of such a challenge, it plainly did not accrue until an alleged

breach actually occurred. Santini, moreover, could not have known that TBI would refuse to

remove him until TBI, provided with documentation supporting removal, denied his request.

       Under Tennessee law governing the calculation of statutes of limitations, “the date of the

act, event or default after which the designated period of time begins to run is not to be

included,” and “[t]he last day of the period so computed shall be included.” Tenn. R. Civ. P. 6.01

(emphasis added); see also Fed. R. Civ. P 6(a)(1)(A), (C) (setting forth same rule). In other

words, if a claim subject to a one-year statute of limitations accrued on, for example, January 2

of a year, then the plaintiff would have a one-year period, from January 3 of that year through

and including January 2 of the next year, to file his claims. See Smith v. Hose, No. 03A01-9501-

CV-0006, 1995 WL 371675, at *1 (Tenn. Ct. App. June 21, 1995) (providing example of how to

calculate end date of one-year statute of limitations). Santini’s First Amended Complaint does

not state specifically when he received TBI’s first denial letter. According to that Complaint,

however, TBI “mailed” the letter on July 31, 2019 (Doc. No. 24 ¶ 12), meaning that, by the

ordinary meaning of the word “mailed,” Santini would have been very unlikely to receive the



                                                  13

   Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 13 of 27 PageID #: 317
letter until Thursday, August 1, 2019, at the earliest. Of course, modern agencies and individuals

sometimes simultaneously send letters through the mail and through e-mail, which allows

effectively instantaneous transmission, 4 and the stated date on a letter is not always accurate. At

this stage, there is no record to definitively resolve when Santini received the denial. On the face

of the Complaint, however, it appears that the one-year statute of limitations likely began to run

no earlier than August 2, 2019—the day after the earliest plausible receipt of the letter—and

therefore concluded on and included August 1, 2020. The Complaint was filed on July 31, 2020,

within that limitations period.

        As many courts have observed, “[s]tatute-of-limitations defenses are,” at least typically,

more “properly raised in Rule 56 motions [for summary judgment], rather than Rule 12(b)(6) . . .

motions, because ‘[a] plaintiff generally need not plead the lack of affirmative defenses to state a

valid claim.’” Munson Hardisty, LLC v. Legacy Pointe Apartments, LLC, 359 F. Supp. 3d 546,

567 (E.D. Tenn. 2019) (quoting Paulin v. Kroger Ltd. P’ship I, No. 3:14-cv-669, 2015 WL

1298583, at *4 (W.D. Ky. Mar. 23, 2015)); see also Cataldo v. U.S. Steel Corp., 676 F.3d 542,

547 (6th Cir. 2012). Only if it is “‘apparent from the face of the complaint that the time limit for

bringing the claim[s] has passed’” does the plaintiff have an “obligation to plead facts in

avoidance of the statute of limitations defense.” Bishop v. Lucent Techs., Inc., 520 F.3d 516, 520

(6th Cir. 2008) (quoting Hoover v. Langston Equip. Assocs., Inc., 958 F.2d 742, 744 (6th Cir.

1992)). The court, accordingly, need not definitively resolve the statute of limitations issue now.

It is not apparent, from the face of Santini’s First Amended Complaint, that his claim accrued




4
 The court notes, though, that the letter itself bears only a physical address and no e-mail address. (Doc.
No. 25-7.)


                                                    14

    Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 14 of 27 PageID #: 318
more than one year before he filed suit. 5 The court, accordingly, will not dismiss Count II on that

ground.

        2. Heck v. Humphrey

        Individuals who seek to rely on § 1983 to challenge the details of their criminal pleas

frequently run afoul of Heck v. Humphrey, in which the Supreme Court held that,

        in order to recover . . . for allegedly unconstitutional conviction or imprisonment,
        or for other harm caused by actions whose unlawfulness would render a
        conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or
        sentence has been reversed on direct appeal, expunged by executive order,
        declared invalid by a state tribunal authorized to make such determination, or
        called into question by a federal court’s issuance of a writ of habeas corpus, 28
        U.S.C. § 2254.

512 U.S. at 486–87 (footnote omitted). “Heck applies whether the plaintiff seeks injunctive or

monetary relief.” Ibrahim v. U.S. Parole Bd. Members, 80 F. App’x 421, 422 (6th Cir. 2003)

(citing Heck, 512 U.S. at 487; Edwards v. Balisok, 520 U.S. 641, 645 (1997)). The Director

argues that Santini’s argument is, as a practical matter, a challenge to his plea agreement and is,

therefore, barred by Heck.

        The Director’s argument in this regard arguably suffers from the same misapprehension

that was fatal, at least at this stage, to his defense based on the statute of limitations. Santini, by

his own characterization, is not challenging the terms of his plea agreement, but, rather, the

Director’s 2019 decision to deny Santini’s registry removal request. The Director has repeatedly

insisted to this court, including in this case, that the sexual offender registry is not a mechanism

of criminal punishment, but rather a civil administrative system directed at ongoing issues of

public safety. However one assesses the persuasiveness of that argument for Ex Post Facto

Clause purposes, the Director’s position does highlight an important point: that the actions taken

5
 For the same reason, the court will not, at this stage, address the argument that the Director’s ongoing
application of the Act to Santini constitutes a “continuing violation” of his rights, for statute of limitations
purposes.

                                                      15

    Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 15 of 27 PageID #: 319
by the Director, in his administration of the registry, are distinct from any underlying criminal

conviction. A person can challenge the Director’s actions without necessarily implicating the

original criminal proceedings.

       Indeed, in this case, there was not even an actual underlying criminal conviction in the

first place, as opposed to a “conviction” for the purposes of the Act, making it questionable

whether Heck is even implicated in this case. See S.E. v. Grant Cty. Bd. of Educ., 544 F.3d 633,

639 (6th Cir. 2008) (holding that Heck did not bar § 1983 claim where “the plaintiff was neither

convicted nor sentenced and was habeas-ineligible”); Butts v. City of Bowling Green, 374 F.

Supp. 2d 532, 537 (W.D. Ky. 2005) (holding pretrial diversion under Kentucky law is not a

criminal conviction for purposes of Heck), cited in White v. Wilson, No. 1:18-CV-00093, 2019

WL 4276993, at *6 n.5 (M.D. Tenn. Sept. 10, 2019) (Campbell, J.) (noting that “the

defendants . . . initially argued Plaintiffs’ claims are barred by Heck . . . , but withdrew that

argument in their Reply brief based on the pretrial diversion issue”); but see Hall v. Thompson,

No. CV 05-155-GFVT, 2006 WL 8445401, at *7 (E.D. Ky. Sept. 29, 2006) (“A majority of the

courts squarely considering the issue have determined that entry into a diversion program is an

‘unfavorable termination of the criminal charge’ pursuant to Heck”) (collecting cases). Even if

Santini did characterize his claim as a challenge to the terms of his plea agreement, as opposed to

a challenge based on the later breach of those terms, that claim would seem to fall outside the

ordinary boundaries of the Heck bar, as it is usually defined, because it does not challenge either

a “conviction” or a “sentence.” The Director nevertheless argues that Heck applies, because

Santini pleaded guilty and was placed on the registry as a result, and Heck should reach such a

situation, even if there was technically no “conviction” for ordinary purposes.




                                                16

  Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 16 of 27 PageID #: 320
       “Pretrial diversion programs were not specifically considered by the Supreme Court in

Heck v. Humphrey.” Hall, 2006 WL 8445401, at *7. That said, “the Supreme Court has,” at least

generally speaking, “foreclosed application of Heck in circumstances that do not involve an

extant criminal conviction.” Printup v. Dir., Ohio Dep’t of Job and Fam. Servs., 654 F. App’x

781, 791 (6th Cir. 2016) (citing Wallace v. Kato, 549 U.S. 384, 393 (2007)); accord Thomas v.

Plummer, 489 F. App’x 116, 122 (6th Cir. 2012) (“Here, there is no state conviction to impugn.

Heck is inapposite.”). An individual who enters into a judicial diversion plea may end up with a

criminal conviction or he may not, depending on whether he complies with his probation.

Santini, for his part, complied and, accordingly, there is no conviction. The court notes,

moreover, that courts have typically recognized that Heck does not bar suits that implicate

expunged convictions, see S.E., 544 F.3d at 637 (stating that Heck does not apply if “the

conviction or sentence has been reversed, expunged, or invalidated”), and Santini’s charges

were, in fact, expunged. 6 While there may be an open question regarding how Heck should apply

to judicial diversion pleas as a general matter, this case raises the narrower question of whether

Heck applies when (1) the defendant entered into a plea that, as is the case with judicial diversion

in Tennessee, formally included the court’s forbearance from entering any judgment of guilt; (2)

the defendant favorably completed the associated probation and obtained a dismissal of the

charges without adjudication of guilt; (3) the court expunged the original charges; and (4) the

defendant later sued an officer of the state for an administrative action based on the occurrence

of the original plea. The Director identifies no reason why Heck should apply in such a situation,

given that the defendant was, as a matter of law, never actually convicted of anything, the

charges against him were not only dismissed but expunged, and the action he challenges is a later

6
 Admittedly, TBI took the position, in its correspondence, that Santini was not entitled to expungement.
But the State of Tennessee did not appeal that expungement, and TBI has no more power to unilaterally
disregard the ruling of a court that it disagrees with than anyone else.

                                                  17

    Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 17 of 27 PageID #: 321
action by the State of Tennessee that the Director himself insists is civil and not part of Santini’s

punishment.

       As a matter of Tennessee law, the dismissal of Santini’s charges was “without court

adjudication of guilt,” and the disposition of his case is not to be “deemed a conviction for

purposes of disqualifications or disabilities imposed by law upon conviction of a crime or for any

other purpose.” Tenn. Code Ann. § 40-35-313(a)(2). In other words, it is Tennessee law—not

merely this court—that determines that Santini simply was not convicted of a crime in the

underlying proceedings. Applying Heck to such a situation would, in effect, be disregarding both

the will of the Tennessee General Assembly and an adjudication of a duly constituted Tennessee

state court. This court cannot see how such an action could be squared with the principles of

comity and federalism that underlie Heck in the first place.

        “A trial court may not impose judicial diversion except with the defendant’s consent.”

State v. Norris, 47 S.W.3d 457, 463 (Tenn. Crim. App. 2000). Without that consent, it would be

impermissible to place the defendant—who has not been convicted of any crime or even

adjudicated to be civilly responsible for the underlying acts—on probation or, likely, on the

sexual offender registry. Santini gave his consent to judicial diversion, he alleges, based on the

promise that the State would eventually remove him from the registry if he complied with the

terms of his probation. It is the eventual violation of that agreement that Santini challenges, not

any conviction. Nor does Santini challenge any “sentence,” because, as the Director has

repeatedly reminded the court, a registry obligation is not intended to be, or recognized by

Tennessee law as, a criminal sentence. See Tenn. Code Ann. § 40-39-201(6), (8) (asserting non-

punitive intent of the Act). The court therefore finds no bar based on Heck.

       3. Merits



                                                 18

   Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 18 of 27 PageID #: 322
       The court, accordingly, turns to the merits of Count II. Well-settled principles of due

process require that, “when a plea rests in any significant degree on a promise or agreement of

the prosecutor, so that it can be said to be part of the inducement or consideration, such promise

must be fulfilled.” United States v. Carter, 814 F. App’x 1000, 1007 (6th Cir. 2020) (quoting

Santobello v. New York, 404 U.S. 257, 262 (1971)); accord United States v. Ligon, 937 F.3d 714,

718 (6th Cir. 2019); see United States v. Randolph, 230 F.3d 243, 249 (6th Cir. 2000) (observing

that that rule is “derived from the constitutional guarantee of due process”). “Because a

defendant obtains a plea agreement only at the expense of his constitutional rights, ‘prosecutors

are held to meticulous standards of performance’” in how they secure the defendant’s waiver.

United States v. Moncivais, 492 F.3d 652, 662 (6th Cir. 2007) (quoting United States v. Vaval,

404 F.3d 144, 152–53 (2d Cir. 2005)). Indeed, Tennessee courts have recently applied that very

rule in a defendant’s favor in a case very similar, in the relevant respects, to this one. In Foley v.

State, No. M2018-01963-CCA-R3-PC, 2020 WL 957660 (Tenn. Crim. App. Feb. 27, 2020), the

Tennessee Court of Criminal Appeals vacated a plea made in reliance on the government’s false

assurance that the defendant could avoid the sexual offender registry. See id. at *7. Santini’s

allegations, therefore, plainly state a plausible violation of due process associated with his plea

under well-established caselaw.

       The fact that Santini’s plea did not result in a conviction, if anything, strengthens his

argument, because, without a formal conviction, only Santini’s consent exists to authorize the

government’s actions. A judicial diversion plea represents a “quid pro quo” between the

defendant and the government; the defendant gives up his chance to pursue an outright acquittal

and puts himself at risk of summary conviction if he violates the terms of his agreed-to

probation, and, in exchange, he receives “a self-determined chance to emerge from the process



                                                 19

   Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 19 of 27 PageID #: 323
without a conviction on his or her record.” Norris, 47 S.W.3d at 463. It is pursuant to that

arrangement, not any actual criminal conviction, that Santini was placed on the registry. In other

words, Santini, unlike, presumably, the great majority of individuals on Tennessee’s sexual

offender registry, is on the registry solely because he agreed to be, with no underlying criminal

judgment mandating his inclusion. But the transcript of his plea proceeding is unambiguous:

Santini did not agree to be placed on the sexual offender registry for anything close to life unless

he failed to comply with his probation. Quite to the contrary, the State of Tennessee explicitly

stated that he would not be required to register for life if he complied. Yet he complied, and

Tennessee is attempting to force him to register for life anyway. Even if existing caselaw did not

prohibit such a course of action—which it does—the manifest unfairness of the state’s actions

would plainly raise serious due process issues. The only question remaining, then, is whether the

Director’s decision to require lifetime registration—which the Director alleges was merely the

result of his faithful application of the Act—plausibly constituted a distinct, actionable due

process violation by the Director, for which Santini may bring a claim pursuant to § 1983.

       The Director argues, first, that it would be improper to hold TBI to an agreement made

between Santini and an assistant district attorney general who did not represent TBI itself and

who had no supervisory authority over the Director. Santini’s deal, however, was not with the

assistant district attorney general; it was with the State of Tennessee, which that assistant district

attorney general represented. See Tenn. Code Ann. § 40-3-104 (“All criminal actions are

prosecuted in the name of the state of Tennessee against the party charged with the offense.”).

TBI, of course, is a wholly subsidiary agency of the State of Tennessee, created by the State of

Tennessee and exercising only the powers granted to it by the State of Tennessee, on behalf of




                                                 20

   Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 20 of 27 PageID #: 324
the State of Tennessee. See Tenn. Code Ann. § 38-6-101 (creating TBI). The Director’s actions

are Tennessee’s actions, and they may violate Tennessee’s responsibilities.

       Nevertheless, Santini did have an obligation to name an appropriate defendant for his

claims, not merely pick some state official; the court accordingly must consider whether suing

the Director was proper. Typically, where a plaintiff challenges the constitutionality of the state’s

actions toward him, he may sue any “officer[] of the state . . . clothed with some duty in regard to

the enforcement of the laws of the state, and who threaten[s] and [is] about to commence

proceedings, either of a civil or criminal nature, to enforce” the challenged action. Ex parte

Young, 209 U.S. 123, 155–56 (1908). The law of this circuit is clear that, in doing so, the

defendant may sue an official who was not himself initially responsible for the unlawful policy

and who is, instead, merely enforcing the illegal mandates that he has been charged with

enforcing. See Durham v. Martin, 905 F.3d 432, 435 (6th Cir. 2018). The Director squarely fits

those requirements; TBI administers the Act, and it continues to carry out civil proceedings

premised on the assumption that Santini is required to register, despite his contention that he did

not consent to that requirement and has never been actually convicted of a qualifying offense.

       Arguably, the federal caselaw regarding broken plea agreements might pose an additional

obstacle because it, specifically, might not recognize the Director as a sufficient defendant. The

Supreme Court has held that, where the government violated the terms of a state plea agreement,

“the ‘ultimate relief to which petitioner is entitled’ must be left ‘to the discretion of the state

court, which is in a better position to decide whether the circumstances of this case require . . .

that there be specific performance of the agreement on the plea’ or, alternatively, that ‘the

circumstances require granting . . . the opportunity to withdraw his plea of guilty.’” Kernan v.

Cuero, 138 S. Ct. 4, 8 (2017) (per curiam) (quoting Santobello, 404 U.S. at 262–63). One could



                                                 21

   Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 21 of 27 PageID #: 325
argue, therefore, that suing the Director in this situation was improper because the Director can

only provide one requested remedy—specific performance—and Santini should not be permitted

to bypass the state court’s authority to determine which of the two typical remedies is

appropriate in light of the facts of this case. That argument might be persuasive in a case

involving an actual criminal conviction (although, of course, such a claim might also be barred

by Heck). In this case, however, there is no guilty plea for Santini to withdraw, because the

criminal case against him was dismissed without a judgment being recorded. Charges dismissed

following judicial diversion and successful completion of probation are dismissed “with

prejudice.” City of Memphis v. Morris, No. W2011-02519-COA-R3CV, 2012 WL 4040693, at

*13 (Tenn. Ct. App. Sept. 14, 2012). Santini’s record, moreover, has been expunged, meaning

that, for the purposes of Tennessee law, the case against him does not presently even exist. The

only meaningful legal vestige of the criminal case against him that remains is his registry status.

The only remedy available to him, therefore, is specific performance by the TBI—precisely the

remedy that the Director can provide.

       There is no doubt that this is an odd situation. It looks a great deal like a collateral

challenge to a conviction; it may even feel, to some of those involved, like a collateral challenge

to a conviction; and, of course, the Act even uses the term “conviction” when describing

Santini’s plea. But neither look nor feel nor an idiosyncratic statutory definition can change the

fact that Santini was never actually convicted of the sexual offenses with which he was charged

and for which he is being required to register. Rather, he consented to a limited waiver of some

of his rights based on a particular understanding he reached with a representative of the state, and

he now alleges that the Director is, in effect, breaking the terms of that deal by exercising the

state’s authority far in excess of the waiver Santini granted, in violation of well-settled federal



                                                22

  Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 22 of 27 PageID #: 326
principles of due process. The Director has not provided any reason why such a situation, despite

its unusual details, should not fall within the ordinary scope of § 1983. The court therefore will

not dismiss Count II.

C. Due Process Claim

       Count I alleges that the Director’s “failure to comply with the statutory mandate to

remove Mr. Santini from the SOR constitutes a denial of Mr. Santini’s right to procedural and

substantive due process under the Fourteenth Amendment to the United States Constitution.”

(Doc. No. 24 ¶ 38.a.) It is not altogether clear to this court what Santini means by that allegation,

other than that he is reiterating his argument that he is, as a matter of Tennessee statute, entitled

to removal from the registry pursuant to Tenn. Code Ann. § 40-39-207(c). The court, therefore,

will examine that argument to determine whether it states a plausible claim for relief under the

federal courts’ caselaw regarding what are typically referred to as “procedural” and “substantive”

due process claims under § 1983.

       1. Procedural Due Process

       “The Fourteenth Amendment of the United States Constitution protects individuals from

the deprivation ‘of life, liberty, or property, without due process of law.’” EJS Props., LLC v.

City of Toledo, 698 F.3d 845, 855 (6th Cir. 2012) (quoting U.S. Const. amend. XIV, § 1). That

language has been construed to “require[] that the government provide a ‘fair procedure’ when

depriving someone of life, liberty, or property.” Id. (quoting Collins v. City of Harker Heights,

503 U.S. 115, 125 (1992); citing Pearson v. City of Grand Blanc, 961 F.2d 1211, 1216 (6th Cir.

1992)). Based on that formulation, a “procedural due process” claim depends on the existence of

a constitutionally cognizable liberty or property interest with which the state has interfered. Ky.

Dep’t of Corr. v. Thompson, 490 U.S. 454, 460 (1989); Pusey v. City of Youngstown, 11 F.3d



                                                 23

   Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 23 of 27 PageID #: 327
652, 656 (6th Cir. 1993). A plaintiff can prevail if he demonstrates either that he was deprived of

that liberty or property interest as a result of an “established state procedure” that itself violates

procedural due process rights or that he was deprived of a liberty or property interest “pursuant

to a random and unauthorized act,” and available state remedies would not adequately

compensate him for the loss. Wedgewood Ltd. P’ship I v. Twp. of Liberty, Ohio, 610 F.3d 340,

349–50 (6th Cir. 2010).

       The Director argues that Santini has no constitutionally protected liberty or property

interest relevant to this case. The Sixth Circuit recently recognized, however, that, under

Michigan’s similar sexual offender registration system, “wrongful classification as a sex offender

implicates a constitutionally protected liberty interest under the” so-called “stigma-plus test” for

constitutional injuries arising out of government actions that harm an individual’s reputation

while also imposing some additional hardship. Hart v. Hillsdale Cty., Mich., 973 F.3d 627, 644

(6th Cir. 2020) (citing Schepers v. Comm’r, 691 F.3d 909, 914 (7th Cir. 2012); Brown v.

Montoya, 662 F.3d 1152, 1169 (10th Cir. 2011); Burgos Vega v. Lantz, 596 F.3d 77, 81–82 (2d

Cir. 2010)). As many courts have noted, the Act imposes numerous, substantial restrictions on an

individual’s liberty, and, in the view of this court, those restrictions may be so great that the

“plus” in “stigma-plus” may, in this instance, be enough to establish a liberty interest, in and of

itself, regardless of the stigma. In any event, however, the law of this circuit is that an

individual’s right not to be included on a sexual offender registry such as Tennessee’s—which is

very similar to Michigan’s, see Reid, 476 F. Supp. 3d at 706—is sufficient to trigger a right to

due process. Because Santini has alleged a colorable claim that he is entitled to removal from the

registry, he has plausibly pleaded that some process was due.




                                                 24

   Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 24 of 27 PageID #: 328
       “[T]o make out a procedural due process claim,” however, the plaintiff “must . . . identify

some procedural flaw” in the state’s mechanisms for reviewing the deprivation at issue. Id. at

645 (citing Conn. Dep’t of Pub. Safety v. Doe, 538 U.S. 1, 7 (2003); Mich. Dep’t of State Police,

490 F.3d at 502). The First Amended Complaint is mostly silent regarding the procedures for

requesting removal from the registry, and it does not assert any particular procedural defect—

such as a denial of a hearing or of judicial review—that might give rise to a claim under the

rubric of procedural due process. That does not necessarily mean that TBI’s procedures, in this

regard, do, in fact, comply with the Constitution, although the court does note that “[a]n offender

whose request for termination of registration requirements is denied by a TBI official may

petition the chancery court of Davidson County or the chancery court of the county where the

offender resides, if the county is in Tennessee, for review of the decision.” Tenn. Code Ann. §

40-39-207(g)(1). All the court can do, at this stage, is evaluate the claims as Santini has pleaded

them, and he has not pleaded a plausible claim on the basis of inadequate procedures.

       2. Substantive Due Process

       In addition to the procedural protections afforded to ordinary liberty and property

interests, the Due Process Clause “‘forbids the government to infringe ‘fundamental’ liberty

interests . . . , no matter what process is provided, unless the infringement is narrowly tailored to

serve a compelling state interest.’” Washington v. Glucksberg, 521 U.S. 702, 721 (1997)

(quoting Reno v. Flores, 507 U.S. 292, 302 (1993)). This guarantee, which touches on an array

of subject matters, see Bell v. Wolfish, 441 U.S. 520, 534 (1979) (collecting cases), is often

discussed as involving “substantive due process”—the principle that some “fundamental rights

and liberties” are recognized by the constitutional due process guarantee as so in need of

protection that no procedure, alone, can be adequate to guard against their deprivation, unless the



                                                 25

   Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 25 of 27 PageID #: 329
substantive basis for the deprivation is itself sufficiently precise and directed toward a

sufficiently important purpose. Glucksberg, 521 U.S. at 721. Restraints on physical liberty can,

at least in some situations, implicate the guarantees of substantive due process. See, e.g., United

States v. Salerno, 481 U.S. 739, 749 (1987).

        It may be useful to outline, as a preliminary matter, what Santini’s substantive due

process claim under Count I does not entail. This claim is not about the fact that his case may

have been affected by intervening changes in the law; those issues are covered by Count III. Nor

is this claim about the fact that, when Santini pleaded guilty, the State of Tennessee assured him

that he would have a path to removal from the registry; that issue is covered by Count II. The

“substantive due process” portion of Count I, as Santini has defined it, comes down to a single,

substantive disagreement about Tennessee law: Santini argues that he was entitled to removal

from the registry pursuant to Tenn. Code Ann. § 40-39-207(c), but the Director disagrees and

plans to keep Santini on the registry for the rest of Santini’s life.

        As the court has stated, Santini’s state-law statutory argument is not baseless. Indeed, the

Tennessee Supreme Court—which possesses the ultimate judicial authority to construe the Act,

see In re Fair Fin. Co., 834 F.3d 651, 671 (6th Cir. 2016)—might even agree with Santini and

disagree with the Director. Section 1983, however, only creates a cause of action if an individual

was subject to a “deprivation of any rights, privileges, or immunities secured by the Constitution

and laws” of the United States. 42 U.S.C. § 1983. As such, “[i]n order to seek redress through

§ 1983, . . . a plaintiff must assert the violation of a federal right . . . .” Blessing v. Freestone, 520

U.S. 329, 340 (1997) (emphasis omitted) (citing Golden State Transit Corp. v. Los Angeles, 493

U.S. 103, 106 (1989)). Santini’s rights under Tenn. Code Ann. § 40-39-207(c), however, are

secured by the laws of Tennessee. Certainly, there are federal rights at issue in the underlying



                                                   26

   Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 26 of 27 PageID #: 330
situation, as the court has discussed. But those rights involve, for example, Santini’s right to an

adequate procedure for raising his argument that he should be removed from the registry or his

right not to be misled into waiving his preexisting constitutional protections. The actual,

substantive right to removal from the registry that Santini has pleaded with regard to Count I,

however, is created by Tenn. Code Ann. § 40-39-207(c)—if that right exists at all—and 42

U.S.C. § 1983 is not an appropriate mechanism for enforcing such a right.

       The Director raises various arguments for why the Act’s lifetime application to

individuals who entered judicial diversion pleas for incest would survive substantive due process

review. Santini’s First Amended Complaint, however, does not allege that such an application

would be unconstitutional, if authorized by Tennessee law and not otherwise tainted by, for

example, a plea premised on an explicit promise that the Act would not apply in such a manner.

Santini’s argument, rather, is that the Director has violated the Constitution by misapplying state

law. Because such a claim is not, in this instance, cognizable under § 1983, the court will dismiss

Count I, without prejudice to any future consideration of the underlying state-court issue by a

court of competent jurisdiction.

                                       V. CONCLUSION

       For the foregoing reasons, the Director’s Motion to Dismiss (Doc. No. 28) will be

granted in part and denied in part, and Counts I and III will be dismissed.

       An appropriate order will enter.



                                                             ______________________________
                                                             ALETA A. TRAUGER
                                                             United States District Judge




                                                27

  Case 3:20-cv-00661 Document 39 Filed 05/21/21 Page 27 of 27 PageID #: 331
